DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/2017 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8-10, and 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naraoka et al. (US 2012/0138918 A1).
Regarding claim 1, Naraoka et al. disclose a light emitting diode (Fig. 4) comprising:
a first electrode (20);
a second electrode (40) overlapping the first electrode;
an emission layer (30) disposed between the first electrode and the second electrode; and
a capping layer (50).
Naraoka et al. disclose that the capping layer is made from:

    PNG
    media_image1.png
    256
    591
    media_image1.png
    Greyscale

(Pg. 12 of Naraoka et al.) which satisfies Applicant’s Chemical Formula A (¶ 0067 of Naraoka et al.).
Naraoka et al. do not explicitly state that the capping layer satisfies Equation 1 of claim 1. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 1. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2, Naraoka et al. do not explicitly state that the capping layer satisfies Equation 2 of claim 2. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 2. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Naraoka et al. do not explicitly state that the capping layer satisfies Equation 3 of claim 3. However, as the composition of Naraoka et al. satisfies the claimed composition, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 4, Naraoka et al. disclose that the capping layer comprises a first material (the chemical formula shown in the rejection of claim 1, above), the first material comprises a carbon atom and a hydrogen atom (see formula), and further includes an aromatic hydrocarbon compound with a nitrogen substituent (see formula). As discussed in the rejection of claim 1, the optical value of the first material should inherently satisfy Equation 1.
	Regarding claim 8, Naraoka et al. do not disclose the specific light transmittance in the 405 nanometer wavelength of the capping layer. However, as the capping layer of Naraoka et al. has the same composition as the formula claimed by Applicant, is should inherently have the same light transmittance. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 9, Naraoka et al. disclose that the emission layer comprises a blue emission layer, a red emission layer, and a green emission layer (see Fig. 4), and
	the capping layer respectively overlaps the blue emission layer, the red emission layer, and the green emission layer (see Fig. 4).
	Regarding claim 10, as the emission layer emits red, blue, and green light, it will emit a white light by a combination of a plurality of layers representing colors that are different from each other.
Regarding claim 16, Naraoka et al. disclose a light emitting diode (Fig. 4) comprising:
a first electrode (20);
a second electrode (40) overlapping the first electrode;

a capping layer (50).
Naraoka et al. disclose that the capping layer is made from:

    PNG
    media_image1.png
    256
    591
    media_image1.png
    Greyscale

(Pg. 12 of Naraoka et al.) which satisfies Applicant’s Chemical Formula A-1 (¶ 0067, using “benzene derivative[s]” for Ar80-83).
Naraoka et al. do not explicitly state that the capping layer has an absorption rate of 0.25 or more in a 405 nanometer wavelength.
However, as this composition satisfies Chemical Formula A-1 it should inherently have the same properties and therefore satisfy the absorption rate requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 17, Naraoka et al. do not explicitly disclose the absorption coefficient of the capping layer in a 430 nanometer wavelength. However, as this composition satisfies Chemical Formula A-1 it should inherently have the same properties and therefore satisfy the absorption coefficient In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 18, Naraoka et al. do not explicitly disclose the absorption coefficients of the capping layer. However, as this composition satisfies Chemical Formula A-1 it should inherently have the same properties and therefore satisfy the absorption coefficient requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 19, Naraoka et al. disclose that the capping layer has a refractive index of 2.0 or more in the wavelength range of about 430 nanometers to about 470 nanometers (see Fig. 5A).
	Regarding claim 20, Naraoka et al. disclose that the emission layer includes a blue emission layer, and a light emission spectrum peak wavelength of a blue emission material included in the blue emission layer is about 430 nanometers to about 500 nanometers (¶ 0021).
	Regarding claim 21, Naraoka et al. disclose that the second electrode has a light transmittance of 20% or more in the wavelength range of about 430 nanometers to about 500 nanometers (¶ 0021).
	Regarding claim 22, Naraoka et al. disclose that the organic emission layer comprises a blue emission layer, a red emission layer, and a green emission layer (see Fig. 4), and
	the capping layer respectively overlaps the blue emission layer, the red emission layer, and the green emission layer (see Fig. 4).
	Regarding claim 23, Naraoka et al. disclose that the capping layer has a thickness of about 200 nm or less (¶ 0021).
	Regarding claim 24, Naraoka et al. do not explicitly disclose the absorption coefficient of the capping layer in a 405 nanometer wavelength. However, as this composition satisfies Chemical Formula In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 25, Naraoka et al. do not explicitly disclose the blockage of the capping layer in a 405 nanometer wavelength. However, as this composition satisfies Chemical Formula A-1 it should inherently have the same properties and therefore satisfy the light blockage requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraoka et al. (US 2012/0138918 A1) and Miyauchi et al. (JP 2009-234997 A; translation attached).
Regarding claims 5, Naraoka et al. does not disclose the further inclusion of a secondary compound within the capping layer which satisfies Chemical Formula B. However, Miyauchi et al. disclose the inclusion of an additive in optical films for the purpose of improving heat resistance in the film (Page 2 of Miyauchi et al.). Miyauchi et al. further disclose a formulation of the additive which satisfies Applicant’s Chemical Formula B (9-bis (N, N-diC1-4 alkylaminophenyl) fluorine on Pg. 4 of Miyauchi et al., satisfying formula B when Ar5-8- -are “single bond[s]” and HAr5-8 are “alkyl group[s] having 1 to 3 carbon atoms”). It would have been obvious to one having ordinary skill in the art at the time of the invention to combine this composition taught by Miyauchi et al. into the capping layer of Naraoka et .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraoka et al. (US 2012/0138918 A1) and Miyauchi et al. (JP 2009-234997 A; translation attached) as applied to claim 5, above, and further in view of Hayashi et al. (US 2017/0317291 A1).
Regarding claims 6 and 7, Naraoka et al. further teach that the capping layer can include the species of Chemical Formula 1, using formula 16 on Page 12 of Naraoka et al. in which m/n is “preferably 2”, Ar80-83 are “benzene derivative[s]”, R80-83 are “hydrogen atom[s]”, HAr81 and HAr83 are “hydrogen atom[s]”, and HAr80 and HAr82 are “carbazole[s]” (¶ 0067).
Miyauchi et al. disclose a generic formula which encompasses the Chemical Formula 6 (formula (1) of Miyauchi et al. in which Z is a benzene ring (claim 2) and R2 is –N(R4)2 in which R4 is a hydrocarbon. Miyauchi et al. do not explicitly disclose that the hydrocarbon is biphenyl. However, the compound in which the hydrocarbon is biphenyl (i.e., the compound of Applicant’s chemical formula 6) is well-known in the art (Fig. 93 of Hayashi et al.). Hayashi discloses that such a compound has excellent “thin film stability and heat resistance and is easy to synthesize” (¶ 0248). As Miyauchi et al. disclose that the purpose of the additive is to improve heat resistance, one having ordinary skill in the art would find it obvious to use the chemical of Applicant’s Chemical Formula 6 as the additive as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraoka et al. (US 2012/0138918 A1) in view of Namkung et al. (US 2015/0077953 A1).
Regarding claim 11, Naraoka et al. disclose a light emitting diode display (Fig. 4) comprising:
a substrate (10);
a light emitting diode,
wherein the light emitting diode comprises a first electrode (20);
a second electrode (40) overlapping the first electrode;
an emission layer (30) disposed between the first electrode and the second electrode; and
a capping layer (50).
Naraoka et al. disclose that the capping layer is made from:

    PNG
    media_image1.png
    256
    591
    media_image1.png
    Greyscale

(Pg. 12 of Naraoka et al.) which satisfies Applicant’s Chemical Formula A (¶ 0067).
Naraoka et al. do not explicitly state that the capping layer satisfies Equation 1 of claim 11. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 1. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Naraoka et al. do not disclose a transistor disposed on the substrate. However, it is well-known in the art to use transistors connected to light emitting diodes (¶ 0044 of Namkung et al.). There is a benefit to using transistors in that they can control the current sent to the diode. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a transistor on the substrate connected to the diode for this benefit.
	Naraoka et al. do not disclose an encapsulation layer. However, it is well-known in the art to form encapsulation layers on light emitting diodes (¶ 0030 of Namkung et al.). There is a benefit to such encapsulation layers in that they protect the light emitting diodes. It would have been obvious to one having ordinary skill in the art at the time of the invention to use an encapsulation layer covering the light emitting diode of Naraoka et al. for this benefit.
Regarding claim 12, Naraoka et al. do not explicitly state that the capping layer satisfies Equation 2 of claim 12. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 2. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, Naraoka et al. further teach that the capping layer can include the sub-genus of Chemical Formula A-2, using formula 16 on Page 12 of Naraoka et al. in which m/n is “preferably 2”, Ar80-83 are “benzene derivative[s]”, R80-83 are “hydrogen atom[s]”, HAr81 and HAr83 are “hydrogen atom[s]”, and HAr80 and HAr82 are “carbazole[s]” (¶ 0067). As this composition satisfies Applicant’s claimed composition, it should inherently satisfy at least one of Equation 1 and Equation 2. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 14, Naraoka et al. do not explicitly disclose that the substrate is flexible. However, it is well-known in the art to use flexible substrates (¶ 0023 of Namkung et al.) There is a benefit to using flexible substrates in that they are less likely to break when external stress is applied. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a flexible substrate for this benefit.
Regarding claim 15, Namkung et al. disclose that the encapsulation layer comprises a structure in which an inorganic layer, an organic layer, and an inorganic layer are sequentially deposited (¶ 0030).
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant argues that Examiner failed to address the limitations added in the Amendments filed 06/29/2020. This argument is not persuasive as Examiner indicated that Naraoka et al. disclose the claimed chemical on page 16.

    PNG
    media_image2.png
    265
    637
    media_image2.png
    Greyscale
And the Examiner further noted in both the Rejection and the Response to Arguments that Naraoka et al. disclose the specific limitations for the substituents in ¶ 0067. ¶ 0067 clearly indicates that the 80 to HAr83 are hydrogen atoms is excluded.” As Applicant has not claimed that Applicant’s corresponding HAr1 to HAr4 are each the same (let alone that each are hydrogen atoms), ¶ 0067 clearly teaches the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         

/STEVEN B GAUTHIER/               Examiner, Art Unit 2893